DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Amendment filed on 11/27/2020 has been considered.

Claim Objections
Claim 1 is objected to because of the following informalities:  Claim 1 recites the limitation "the first area" in line 7. There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the first direction" in lines 13-14 . There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation “a first plurality of connectors” and “a second plurality of connectors” in lines 13 and 14. It is recommended to replace them by “a plurality of first connectors” and “a plurality of second connectors”. 
Also, it is recommended to replace all the succeeding limitations “…first plurality of connectors” and “…second plurality of connectors” by “…plurality of first connectors” and “…plurality of second connectors”
Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claim 1 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 8, 19 of U.S. Patent No. 10709043 in view of Mori et al. (US 20090321122; “Mori” hereinafter).
Regarding claim 1, claims 8-9 and 19 of the U.S. Patent No. 10709043 discloses all the limitation except the connector includes a first plurality of connectors in which a length direction is parallel to the first direction and a second plurality of connectors in which a length direction is parallel to a second direction perpendicular to the first direction, a plurality of at least one conductive pins extending in a third direction perpendicular to the first and second directions.
Mori (figs. 10A-10B) teaches an electronic device comprising: a first board (101); a second board (102); a connector (1) interposed between the first board (101) and the second board (102) (fig. 10B), wherein the connector includes a first plurality of connectors (first connectors as depicted in annotated fig. 10A) in which a length direction is parallel to the first direction (represented by D1 as depicted in annotated fig. 10A ) and a second plurality of connectors (second connectors as depicted in annotated 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the electronic device of the U.S. Patent No. 10709043 to incorporate a connector that includes a first plurality of connectors in which a length direction is parallel to the first direction and a second plurality of connectors in which a length direction is parallel to a second direction perpendicular to the first direction, a plurality of at least one conductive pins extending in a third direction perpendicular to the first and second directions as taught by Mori as such modification provide EMI shielding to the enclosed electronic components.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 7, 9, 11-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mori et al. (US 20090321122; “Mori” hereinafter) in view of Lim et al. (US 20120243195; “Lim” hereinafter).
Regarding claim1, Mori (figs. 10A-10B) discloses an electronic device comprising: a first board (101) including a first signal line (104) and a first ground (106); a second board (102) disposed on the first board (101) and including a second signal line (105) and a second ground (107), wherein the second board includes a second area (lower surface area of the circuit board 102 surrounded by the relay substrate 1, fig. 10B) facing the first area (upper surface area of the circuit board 101 surrounded by the relay substrate 1, fig. 10B) of the first board (101); a first electronic component (103) disposed in the first area of the first board (101) (fig. 10A-10B), and connected to the first signal line (104); a connector (1) interposed between the first board (101) and the second board (102) (fig. 10B), wherein the connector includes a first plurality of 
Mori does not explicitly disclose a first board is disposed inside the housing, a second board is disposed inside the housing; a second electronic component disposed in the second area of the second board, and connected to the second signal line; and the second electronic component is operably connected through the conductive pin and electrically shielded against an outside of the space by the first ground of the first board, the second ground of the second board.
Lim (figs. 4-7) teaches an electronic device comprising: a housing (101 and 102); a first board (210) disposed inside the housing (fig. 4); a second board (230) disposed inside the housing (fig. 4); a second electronic component (231) disposed in a second area of the second board (component 231 are disposed on the lower surface of the board 230 enclosed by the body 220, fig. 7), and connected to the second signal line (231) (Par. [0112]); and the second electronic component (231) is operably connected 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the electronic device of Mori to incorporate a second electronic component on the second area of the second board such that it is connected to a second signal line of the second board and being electrically shield as taught by Lim because such modification increases density of the components and optimize the function of the electronic device and also provide EMI shielding to the enclosed components as suggested by Lim


    PNG
    media_image1.png
    759
    1126
    media_image1.png
    Greyscale



Regarding claim 9, Mori in view of Lim (relied on Lim, figs. 4-7) discloses that the electronic components includes memory (160).
Mori in view of Lim does not explicitly disclose the first electronic component includes a memory module.
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to relocate the memory module such that a memory module included in the first electronic component would not affect the operation of the device, since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70 (CCPA 1950). 
Regarding claim 11, Mori in view of Lim (relied on Mori, figs. 10A-10B) discloses wherein the connector includes a plurality of connectors (first connectors and second connectors, annotated fig. 10A), and wherein one of the plurality of connectors is in contact with or spaced apart from the another adjacent connector (first connectors and second connectors are in contact with each other to form a closed space, fig. 10A-10B, annotated fig. 10A).  
Regarding claim 12, Mori in view of Lim (relied on Lim, figs. 4-7) discloses wherein the plurality of connectors are disposed along an edge of the second board (walls of PCB body 220 are disposed along an edge of the second board 230, fig. 7).  
Regarding claim 13, Mori in view of Lim (relied on Lim, figs. 4-7) discloses wherein the conductive pins (224, Lim, figs. 4-7) are spaced apart from each other by a 

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mori in view of Lim as applied to claim 1, and in further view of Ajioka et al. (US 20040264156: “Ajioka” hereinafter).
Regarding claim 2, Mori in view of Lim discloses the electronic device as claimed in claim 1.
Mori in view of Lim does not explicitly disclose wherein the second electronic component is electrically connected with a third signal line included in the first board.
Ajioka (figs. 1-3) teaches a second electronic component (second component 17b) is electrically connected with a third signal line included in the first board (the second electronic component 17b is connected to a different signal line 12 disposed in the board 11b).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the electronic device of Mori in view of Lim to incorporate a third signal line in the first board connected to the second electronic component as taught by Ajiko because such modification simplify the connection of the components and further increases the capacity and/or functionality of the board.

Claims 8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Mori in view of Lim’s preferred embodiment (figs. 4-7) as applied to claim 1, and in further view of the alternative embodiment of Lim (fig. 9).

Mori in view of Preferred embodiment of Lim does not disclose wherein the third electronic component is electrically connected with the first electronic component through the first signal line, the second signal line, and the first signal pin. 
Lim (alternative embodiment, fig. 9) teaches the electronic device comprising: a third electronic (337) component disposed at the outside of a space (321), wherein the third electronic component is electrically connected with the first electronic component through the first signal line, the second signal line, and the first signal pin (“The third electronic component 337 may be electrically coupled to the main PCB 310 via a signal connection portion (not shown) of the cover PCB 330 extending from the signal layer 332 of the cover PCB 330 to the ground layer 333 of the cover PCB 330”, Par. [0126]).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the electronic device of  Mori in view of Lim’s preferred embodiment to include a third electronic component outside of the shielded space as taught by the alternative embodiment of Lim as the third electronic component does not require EMI shielding (Par. [0126]).
Regarding claim 10, Mori in view of Lim (relied on Lim, figs. 4-7) discloses that the electronic components includes memory (160) and a processor (controller 180) (Par. [0030]) and the processor (180) control the memory module (160) (Par. [0071] and [0075]).

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to relocate the memory module and the processor such that a memory module included in the first electronic component and the processor included in the third electronic component would not affect the operation of the device, since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70 (CCPA 1950).
 
Response to Arguments
Applicant’s arguments with respect to claims 1-2, 7-13 have been considered but are moot; whereas new rejections have been presented to read on the amended claim language. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAGAR SHRESTHA whose telephone number is (571)270-1236.  The examiner can normally be reached on 8:30 am-5:00 pm, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee can be reached on (571)272-1977.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/S.S/           Examiner, Art Unit 2841                                                                                                                                                                                             


/HUNG S. BUI/           Acting Patent Examiner, 2841/2800